 

FIRST AMENDMENT TO THE AMENDED AND RESTATED LOAN AGREEMENT

 

THIS AGREEMENT is made and entered into this 20th day of January 2017, and
effective the 30th day of November 2016.

 

BETWEEN:

 

LIBERTY SILVER CORP., a corporation duly existing under the laws of the State of
Nevada

 

(“Liberty Silver”)

 

OF THE FIRST PART

-and-

 

BG CAPITAL GROUP LTD., a corporation duly existing under the laws of Barbados

 

(“BG Capital”)

 

OF THE SECOND PART

 

WHEREAS the parties hereto have entered into a loan agreement dated and made
effective as of November 14, 2013 and amended and restated effective October 15,
2014 (the “Loan Agreement”);

 

AND WHEREAS pursuant to the terms of the Loan Agreement, BG Capital has extended
to Liberty Silver a non-revolving term loan facility in the principal amount of
US$1,250,000. (the “Second Advances Principal Amount”), pursuant to which
facility Liberty Silver has drawn in instalments between September 30, 2014 and
September 27, 2016 the aggregate of US$1,250,000, thereby reaching the limit of
the Second Advances Principal Amount available to it under the Loan Agreement;

 

AND WHEREAS on November 28, 2016, an additional unsecured loan of US$150,000 was
made by BG Capital to Liberty Silver (the “2016 Loan”);

 

AND WHEREAS pursuant to the notice given by Liberty Silver to BG Capital on
September 25, 2015 and pursuant to Section 5.2 of the Loan Agreement, the Second
Maturity Date, as such term is defined in the Loan Agreement has been extended
by period of six (6) months from October 15, 2015 to April 15, 2016;

 

AND WHEREAS the Liberty Silver has conducted a share consolidation on a 1:15
basis so that a one (1) post-consolidation common share of Liberty Silver was
exchanged for every fifteen (15) pre-consolidation common shares of Liberty
Silver (the “Share Conversion”);

 

[image_001.jpg]

 

 1 

 

 



AND WHEREAS the parties hereto desire to include the 2016 Loan into the amended
Second Advances Principal Amount, so as to allow the conversion of the total
indebtedness of Liberty Silver to BG Capital comprised of the Second Advances
Principal Amount, 2016 Loan, and the interest accrued thereunder into common
shares of Liberty Silver pursuant to Section 6.1 of the Loan Agreement and
adjusting the conversion price contemplated in the Loan Agreement by the ratio
of the Share Conversion;

 

AND WHEREAS the parties hereto have agreed that the effective date of this
Agreement shall be November 30, 2016;

 

AND WHEREAS the parties hereto have agreed to amend the Loan Agreement as set
forth below;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that for good and valuable consideration
the parties agree as follows:

 

1.   The definition of “Second Maturity Date” is deleted in its entirety and the
following is substituted in its place: “Second Maturity Date” means the December
31, 2016.”       2.   The definition of “Second Commitment” is amended by
deleting “$1,250,000” and substituting it with “$1,400,000”.       3.   Section
3.2 is amended by deleting the current section and substituting it with the
following paragraph

 

“The Borrower may borrow up to the Second Commitment by way of a number of
separate loan advances (each a “Second Advance”), made on certain dates as
agreed by the Borrower and the Lender (each a “Second Advance Date”).
Immediately following the advance of $150,000 made to the Borrower by the Lender
on November 28, 2016, all Second Advances comprising in the aggregate and
excluding interest $1,400,000, are made and no further Second Advance is
available under the Second Commitment.”

 

4.   Section 6.1 is amended by deleting “conversion price of $0.0125” and
substituting it with “conversion price of $0.1875”.

 

[image_001.jpg]

 

 2 

 



 

5.   In all other respects, the Loan Agreement remains in full force and effect,
unamended in accordance with the terms thereof.       6.   This agreement may be
executed in counterparts and delivered by facsimile or other means of electronic
reproduction, and each copy so executed and delivered shall be deemed to be an
original, and all such counterparts together shall constitute one and the same
instrument.       7.   This agreement is governed by and will be construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein, without giving effect to any rule or principle of the
conflict of laws that would apply the laws of any other jurisdiction. The
parties agree to attorn to the non-exclusive jurisdiction of the courts of
Ontario in respect of any legal proceedings in respect of or relating to this
agreement.

 

[The remainder of this page was intentionally left blank]

 

[image_001.jpg]

 

 3 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this 20th
day of January 2017.

 

  LIBERTY SILVER CORP.         By: (signed Howard Crosby)   Name: H. Crosby  
Title: CEO

 

 

BG CAPITAL GROUP LTD



      By: (signed Robert Genovese)   Name: Robert Genovese   Title:  

 

 4 

 

 

 

